             Case 19-12378-KBO           Doc 660-5      Filed 02/17/20     Page 1 of 3




                                 CERTIFICATE OF SERVICE
       I, Amy D. Brown, Esquire, certify that on February 17, 2020, I caused a true and correct

copy of Motion of Nissan Motor Acceptance Corporation for Relief from Automatic Stay and

Request for Adequate Protection o be served via CM/ECF notifications on those parties registered

to receive such notifications and upon the parties on the attached service list via first class mail.



                                               /s/ Amy D. Brown
                                               Amy D. Brown (DE 4077)
Dated: February 17, 2020
                           Case 19-12378-KBO           Doc 660-5     Filed 02/17/20    Page 2 of 3




                       Bayard, P.A.                                           Kirkland & Ellis International LLP
         Justin R. Alberto, Esq., Erin R. Fay, Esq.                Attn: James H.M. Sprayregen, P.C., Marc Kieselstein, P.C.
                  Daniel N. Brogan, Esq.                                 Ryan Blaine Bennett, P.C., & Gregory F. Pesce
               600 N. King Street, Suite 400                                       300 North LaSalle Street
               Wilmington, Delaware 19801                                             Chicago, IL 60654


                   Kirkland & Ellis LLP                                       Office of the United States Trustee
                 Christopher Marcus, P.C.                                           Attn: Juliet Sarkessian
                  601 Lexington Avenue                                           844 King Street, Suite 2207
                New York, New York 10022                                                  Lockbox 35
                                                                                   Wilmington, DE 19801


      Benesch, Friedlander, Coplan & Aronoff LLP                                      Dentons US LLP
     Attn: jennifer R. Hoover, Kevin M. Capuzzi, and                     Attn: Oscar N. Pinkas and Lauren Macksoud
                      John C. Gentile                                           1221 Avenue of the Americas
             222 Delaware Avenue, Suite 801                                         New York, NY 10020
                  Wilmington, DE 19801


                      IRS MDP 146                                                 Internal Revenue Service
                      801 Broadway                                             Centralized Insolvency Operation
                    Nashville, TN 37203                                                 P.O. Box 7346
                                                                                Philadelphia, PA 19101-7346



                Internal Revenue Service                                  U.S. Securities and Exchange Commission
             Centralized Insolvency Operation                                     Office of Reorganization
                    2970 Market Street                                         950 East Paces Ferry Road, N.E.
                   Mail Stop 5-Q30.133                                                     Suite 900
              Philadelphia, PA 19104-5016                                         Atlanta, GA 30326-1382


The United States Attorney’s Office for the District of Delaware               State of Texas Attorney General
                    U.S. Attorney's Office                                          Attn: Bankruptcy Dept
                      Hercules Building                                                 Capitol Station
                    1313 N. Market Street                                               PO Box 12548
                   Wilmington, DE 19801
                                                                                   Austin, TX 78711-2548


            State of Tennessee Attorney General                               State of Missouri Attorney General
                   Attn: Bankruptcy Dept                                             Attn: Bankruptcy Dept
                      P.O. Box 20207                                                Supreme Court Building
                 Nashville, TN 37202-0207                                               207 W. High St.
                                                                                   Jefferson City, MO 65102
                 Case 19-12378-KBO         Doc 660-5   Filed 02/17/20   Page 3 of 3




    State of Michigan Attorney General                         State of Illinois Attorney General
           Attn: Bankruptcy Dept                                    Attn: Bankruptcy Dept
  G. Mennen Williams Building, 7th Floor                           100 West Randolph Street
    525 W. Ottawa St., P.O. Box 30212                                  Chicago, IL 60601
          Lansing, MI 48909-0212


Region 4 (AL, FL, GA, KY, MS, NC, SC, TN)                     Region 5 (IL, IN, MI, MN, OH, WI)
           Attn: General Counsel                                    Attn: General Counsel
           Atlanta Federal Center                                77 West Jackson Boulevard
              61 Forsyth Street                                    Chicago, IL 60604-3507
          Atlanta, GA 30303-3104


     Region 6 (AR, LA, NM, OK, TX)                                Region 7 (IA, KS, MO, NE)
          Attn: General Counsel                                     Attn: General Counsel
            1445 Ross Avenue                                         11201 Renner Blvd.
                Suite 1200                                            Lenexa, KS 66219
         Dallas, TX 75202-2733
